 In the Matter of THE NORTH ELECTRIC MANUFACTURING COMPANY,EMPLOYERandINTERNATIONAL UNION7 UNITED AUTOMOBILE, AIR-'CRAFT AND AGRICULTURAL IMPLEMENT WORKERS OF AMERICA, .CIO,PETITIONERIn the Matter of THE NORTH ELECTRIC MANUFACTURING COMPANY,EMPLOYERandINDEPENDENT WORKERS UNION OF THE NORTH ELEC-TRIC MANUFACTURING COMPANY OF GALION, OHIO, PETITIONERIn the Matter of THE NORTH ELECTRIC MANUFACTURING COMPANY,EMPLOYERandINDEPENDENT UNION OF THE NORTH ELECTRIC MANU-FACTURING COMPANY OF MT. GILEAD, OHIO, PETITIONERIn the Matter of THE NORTH ELECTRIC MANUFACTURING COMPANY,EMPLOYERandUNITED AUTOMOBILE WORKERS OF AMERICA, AFL,PETITIONERCases Nos. 8-R4724, 8-RC-51, 8-RC-56, and 8-RC-365.-Decided April 7, 1950DECISIONDIRECTION OF ELECTIONANDORDERUpon separate petitions duly filed, a hearing was held in this con-solidated matter before Philip Fusco, hearing officer.The hearingofficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Pursuant to-the provisions of Section 3 (b) of the.National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Reynolds, Murdock, andStyles].Upon the entire record in this case, the Board finds :1.The Employer is engaged- in commerce within the meaning ofthe National Labor Relations Act.2.International Union, United Automobile, Aircraft and Agricul-tural Implement Workers of America, CIO, herein called the CIO;Independent`Workers' Union of The North Electric Manufacturing'Company of Galion, Ohio, and Independent Union of The North,89 NLRB No. 21.260 THE NORTH ELECTRIC MANUFACTURING COMPANY.261Electric Manufacturing Company of Mt. Gilead, Ohio, herein calledthe Independents ; and United Automobile Workers of America, AFL,herein called the AFL, are labor organizations claiming to representemployees of the Employer.3.A question affecting commerce exists concerning the represen-tation of employees. of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4. 'The" appropriate unit ; the determination of representatives :The unit contentions:The parties are in disagreement as to whethercollective bargaining could be on a single- or multiplant basis.TheIndependents in agreement with the Employer, urge that a multiplantunit consisting of the Galion, Mt. Gilead, and Upper Sandusky, Ohio,plants of the Employer, is the appropriate unit.'The CIO seeks asingle unit comprised of production and maintenance employees at theGalion plant of the Employer. It urges that the multiplant uniturged by the Independents is inappropriate because it does not includethe other plant of the Employer located at Kenton, Ohio, and becausebargaining history has established the appropriateness of separatesingle-plant units.However, in the event that the multiplant unitrequested by the Independents is found appropriate, the CIO desiresthat its name appear on the ballot for an election in such a unit.The-parties generally'-agree 't'hat the unit or units appropriate forpurposes of collective bargaining shall include all production andmaintenance employees 2 excluding office clerical employees,3 watch-men, guards, professional employees, and supervisors as defined in theAct.However, there is disagreement among the parties regarding theinclusion of certain miscellaneous categories of employees.41 This position is at variance with the original separate unit requests of the Independentsbut is consistentwith the joint position taken by the Independents at the hearing. Therewas referred to the Board a motion by the CIO to dismiss the separate petitions of each ofthe Independents, upon the grounds that the petitions do not set forth the multiplant uniturged by the Independents.The Board has frequently considered alternative or amendedisproperly before the Board.Therefore, we find no merit to this contention and themotion of the CIO is hereby denied.aThe parties agree that this would include employees in the following departments :machine ; assembly ; wiring, cable and test ; toolroom ; utility and maintenance ;inspec-tion;stockroom ; and shipping and receiving.8 The parties agree that this would exclude employees in the following departments whichare located at the Galion Plant : administrative ; billing ; personnel ; purchasing ;sales ;stock office ; and treasury.With respect to the Mt. Gilead and Upper Sandusky plants, theparties are agreed to include all employees except watchmen, guards, andsupervisors, asthe clerical employees at those plants are factory clericals whom the parties would include,and there are no professional employees at those plants.4 The Independents would include, the CIO would exclude, and the Employer takes vary-ing positionsregarding the unit placement of employees in the following categories ordepartments :install'ers ; cost and payroll department employees ; tracers ; blueprinters ;draftsmen ; factory laboratory employees ; development laboratory employees ; specificationwriters ; detailers ; estimators ; and engineering department clericals. 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDBargaining History. of the EmployerPursuant to Board certification,5 on March 18, 1942, a collective.bargaining agreement was entered into covering employees at theGalion, Ohio, plant.For the past. several years there has been nocontract or collective bargaining for employees at this plant.A union not involved in this proceeding has, since March 1948, rep-resented employees of the Employer's Kenton, Ohio, plant.The Mt. Gilead plant, established in 1942, and the Upper Sanduskyplant, placed in operation in 1948, have no history of collectivebargaining.Because the other three plants of the Employer were not in operation.at the time of the establishment of a unit at the Galion plant, we find,that the limited bargaining history at that plant does not establisha persuasive reason upon which to base a determination of stablebargaining relations.Likewise, we do not agree that the recent estab-lishment of a single-plant unit at the Kenton plant in 1948, necessarilyestablishes a standard or pattern in determining the appropriate unitor units for other plants of the Employer.The Employer's OperationsThe Employer, at its four plants located at Galion, Mt. Gilead,.Upper Sandusky, and Kenton, Ohio, is engaged in the manufacture'of telephonic and other communications equipment. The Mt. Gilead,.Upper Sandusky, and Kenton plants are located approximately 14,30, and 52 miles respectively, from. the Galion plant.The Galion,Mt. Gilead, and Upper Sandusky' plants, the three plants directlyinvolved in this proceeding, are all engaged in parallel or related,phases of the manufacture and assembly of the same type of switch-boards the principal product of the Employer.Moreover, the systemfollowed in piece-part production and assembly is the same for allof the various products in each of these three plants.On the otherhand, the Kenton plant is engaged in the production of a radicallydifferent type of switchboard the manufacture of which requiresmaterials, operations, and skills, different from those applied at theother plants of the' Employer.42 NLRB 534.The Galion plant is engaged primarily in the manufacture of component parts and theassembly of switchboards.Some of the relays assembled at Mt. Gilead are used in theassembly of switchboards at Galion. In addition to the manufacture and assembly oftelephones,the Mt. Gilead plant assembles relays fromsconlponent parts manufactured atGalion and wires. and assembles,switchboards_.using piece ,parts which were manufacturediat Galion.' The Upper Sandusky plant wired and assembles this same type of switchboardusing piece farts manufactured at both Galion and Mt. Gilead. Some of the switchboardsassembled at piper Sandusky Are tested at Gallon. THE NORTH ELECTRIC MANUFACTURING COMPANY263The Employeroperatestrucks between the variousplants to facili-tate the interchangeof materials.As a funnel point forthe materials,piece parts, and finished items transported between these plants, theEmployer operates a centrally located depot at Marion, Ohio.Thisdepot also functions as a crating and shipping point for much of thefinished product.A colnp']-eted order, portions of which have been al-located to each of these three plants for manufacture and assembly,is accumulated, crated, and shipped from this point.The general offices of the Employer are located at Galion whereover-all management policies for the Galion, Mt. Gilead, and UpperSandusky plants are determined.Because the Mt. Gilead and UpperSandusky plants consist only of factory operations, these two plantsare dependent upon the procurement, engineering, coordination, sales,accounting, and related departments located at Galion, for raw ma-terials, production orders and schedules,? engineering services, blue-prints for operation, inspection, installation, cost accounting, billing,inventory records and control, and other services.The personnel de-partment at Galion not only maintains the personnel records for thevarious plants but also establishes the rates of pay for the various jobclassifications, hires the employees for these three plants," and proc-essestheir grievances.The payroll department makes up the pay-roll and keeps the payroll records for all employees of the Employer.In contrast thereto, the record discloses that the Kenton plant keepsits own cost and inventory records, does some of its own purchasing,has its own engineering, inspection, installation, and production facili-ties, and that it operates its own personnel department for hiring,firing, wage rates, and grievances.Policies for the Kenton plantare determined at Kenton by the president of the Employer.The vice president in charge of all piece-part production for theGalion, Mt. Gilead, and Upper Sandusky plants has under him oneSupervisor in charge of piece-parts production in Galion and one manin charge of this phase of the operation at both Mt. Gilead and UpperSandusky, who "roves" between these two plants.A similar situationexistswith respect to the wiring of equipment which is the responsi-bility of another vice president of the Employer.However, the Ken-ton operation is devoid of any responsibility to either of these vice7Through a coordination and control department at Galion orders are allocated amongthe three plants and production schedules are issued.This department determines thesequence in which orders will be manufactured and shipments will be made.Frequentlyin the case of large orders, the production facilities of the three plants are devoted to tliacompletion of a single order.This department also determines what portion of a particularorder will be accomplished by each plant.8Applicants for positions at the Alt. Gilead and Upper Sandusky plants are interviewedand hired either at the Galion personnel office or at the site by Galion personnel officers whogo to those plants for that purpose.Because of their geographical proximity,the threeplants draw employees from what is regarded as a common labor market. 264DECISIONS OF NATIONAL LABOR RELATIONS -BOARDpresidents or any of the executives at Galion but is directlyunder thesupervision and direction of the president of the Employer.Because of the similarity of the operations at the Galion, Mt. Gilead,.and Upper, Sandusky plants, the employees at each are required to,exercisesimilar skills.Likewise the rate of pay for the various cor-responding jobs is relatively the same.This same similarity exists.among the three plants with respect to working conditions, hours, andsick leave.Although there is normally no interchange of employeesbelow the supervisory level among these three plants other than on a.permanent basis, certain types of employees such as installers and in-spectors perform their duties for all three plants, and truck drivers.operate between the various plants.Furthermore, certain key em-ployees at Galion have been detailed to the other two plants and a,few production employees have at times been detailed to the otherplants to help catch up with production schedules.The integra-tion of the Galion, Mt. Gilead, and Upper Sandusky plants is furtherdemonstrated by the fact that a shutdown at the Galion plant would.cause a cessation at the Upper Sandusky plant and would materiallyimpair production at Mt. Gilead.9Likewise a cessation of operationsat either Mt. Gilead or Upper Sandusky would affect the flow of pro-duction at each of the other two plants.loUnder all the circumstances, we believe that a unit confined onlyto the employees at the Galion plant, as proposed by the CIO, is inade-quate in scope, and, therefore, inappropriate for collective bargain-ing.11We shall therefore dismiss the petition of the CIO for separaterepresentation of these employees.The above facts indicate, and we.find, that the appropriate unit should consist of employees at theGalion, Mt. Gilead; and Upper Sandusky plants. of the Employer ina single unit.In view of the relative independence of the operationsat the Kenton plant, the diversity of skills and operations, the lack ofinterchange of employees at this plant with those at the other threeplants of the Employer, and the fact that this plant is presently repre-sented on a single-plant basis for purposes of collective bargaining, wefind that this plant may properly be excluded from the multiplantunit found appropriate herein.12As the Independents have indicated a willingness jointly to represent.the employees at the Galion, Mt. Gilead, and Upper Sandusky plants.'This conclusion is supported by the effect of the recent strike at Galion in 1947."This does not nesessarily hold true in the case of the Kenton plant,because of therelative independence of its operation as outlined above.11Mixer and Company,86 NLRB 656:AtlanticStates Gas Company of New York,Inc.,85 NLRB 15 ;American Shuffleboard Company, et al.,85 NLRB 51 ;Bonwit Teller,Inc.,84 NLRB 414;Boland Manufacturing Company,83 NLRI3 1254.12We find no merit to the CIO's contention that a multiplant unit must necessarilyembrace all plants of the Employer.SeeBonwit Teller, Inc., supra. THE NORTH ELECTRIC MANUFACTURING COMPANY265of the Employer in a single multi-plant unit as found appropriateherein, and have demonstrated a sufficient showing of interest 13 insuch a unit, we regard this joint position taken at the hearing by the.Independents as an amendment of their separate petitions 14 and shalldirect an election to determine the collective bargaining representa-tive for the employees in the unit herein found appropriate.There remains for consideration the question concerning the unitplacement of certain categories of employees all of which the Inde-pendents would include and the CIO would exclude.As previouslyindicated, the Employer takes varying positions with respect to the,unit placement of the classifications of employees in dispute.Installers:The approximately 30 installers, sometimes referredto as roadmen, work out of the Galion plant.They install new equip-ment, sold by the Employer to operating telephone companies, andservice existing equipment.The installers average approximately8 to 9 months of the year on the road.-While not on the road, the.installers work in the inspection department, during which time theypunch the same time clock and are under the same supervision as otheremployees in the inspection department.While on the road they oftenwork with wiremen and testers from 1 of the 3 plants of the Employer,.who likewise go on the road to assist in installation of equipment.Installers are among the higher paid positions and vacancies are-usually filled by promotion from the testing department.An in-staller's usual line of promotion is into sales or engineering depart-ments.From 2 to 6 years of experience and a training course of ap-proximately 200 liours,16 are needed to acquire the necessary skills foran employee in the position of installer.The skills exercised bearsome. similarity. to those. of inspectors a>d.of certain. positions in relay.13We believe, as urged by the Employer, that the hearing officer erred in admittingin evidence, and the disclosure to the CIO, the signatures of employees at the UpperSandusky and Mt. Gilead plant in the form of a petition obtained by the Independentsand presented at the hearing as proof of a showing of interest among the employeesin those plants.As a showing of interest these lists should have been administrativelyreceived and examined instead of being treated as formal evidence.However, as therehas been no showing that any of the parties have been prejudiced by the proceduretaken, we do not find that prejudicial error was committed."The AFL failed to appear at the hearing and telegraphed its request to withdrawits petition.This request was referred to the Board along with the motions of theCIO and the Independents to intervene in that portion of these consolidated proceedings.As the Independents have demonstrated a sufficient showing of interest among the em-ployees in the Upper Sandusky plant to support independently their inclusion in abroader unit, we find that the withdrawal of the AFL's petition will not prejudice theinterests of the other parties to this consolidated proceeding.The motion of the AFLfor the withdrawal of its petition is hereby granted.Because of the disposition of this,motion it becomes unnecessary to pass upon the several motions to intervene in thinphase of the proceeding.1sThis is not generally continuous ; however, on large orders they may be away fromthe home plant 6 to 12 consecutive months."Training in an institution of higher learning is not required, nor is it particularlyhelpful. 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDassembly.Installers frequently help in the inspection of equipmentwhich they will later go out to install."Upon the entire record, including the fact that they spend 15 to 25percent of their working time in the production department and oftenwork with production employees while on the road, plus the similarityof skills and common interest in promotional channels, we believe thatinstallers have a sufficient community of interest with other productionemployees to warrant their inclusion in the unit hereinafter found ap-propriate.18Cost and payroll department employees:Most of the 25 employeesin this department are typists, bookkeepers, and accountants, who usecomptometers, typewriters, adding machines, and similar equipment.A few of these employees are required to go into the Galion, Mt. Gilead,and Upper Sandusky plants to take physical inventory, while others gointo plants to collect time cards and distribute pay checks.This de-partment is the responsibility of the secretary-treasurer of the Em-ployer rather than of the two vice presidents who are concerned mainlywith production.There is no employee interchange between the costand payroll department and the production departments.It is clear from the record that the cost and payroll departmentemployees are primarily office clerical employees and that the casualcontact which they experience with production employees is merelyincidental to their primary function.The Board customarily ex-cludes such employees from a production and maintenance unit.10 Inaccordance with our usual practice we shall exclude cost and payrolldepartment employees from the present unit.The engineering department:All the remaining disputed cate-gories 20 are part of the engineering department which is under theover-all supervision of the chief engineer.As the telephone equip-ment manufactured by the Employer is custom-built, a majority of theorders require the designing of new circuits by the professional en-gineers.The work of the other engineering department employeesconsists primarily of detailed drawings and blueprints of these designswhich are supplied to the production departments for use in the manu-facturing, assembly, and inspection processes.We do not believe thatthe interests of these employees lie with those of the production and17The Employer states that it anticipates doubling the staff of installers so that moretime can be spent inspecting and getting acquainted with the equipment they are laterrequired to install.18 SeeSan Antonio Machine & Supply Company,85 NLRB 143 ;Nu-Way Corporation,87 NLRB 377;Comwel Company,88 NLRB 810.leWestern Electric Company, Inc.,85 NLRB 227 ;Blue Star Airlines Inc., 73NLRB 663.20These are tracers, blueprinters, draftsmen, factory laboratory employees, developmentlaboratory employees, specification writers, detailers, estimators, and engineering depart-ment clericals.The parties agree that the professionalengineersshould beexcluded. THE NORTH ELECTRIC MANUFACTURING COMPANY267maintenance employees.21We shall, therefore, exclude the entire en=gineering department 22 from the unit hereinafter found appropriate.We find that all production and maintenance employees at the Ga-lion,Mt. Gilead, and Upper Sandusky, Ohio, plants of the Employer,including installers and plant clerical employees 23 but excluding officeclerical employees, cost and payroll department employees, engineer-ing department employees, professional employees, watchmen, guards,and all supervisors as defined in the Act constitute a unit appropri-ate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.DIRECTION OF ELECTION 24As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said payroll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetherthey desire to be represented, for purposes of collective bargaining, byInternational Union, United Automobile, Aircraft and AgriculturalImplement Workers of America, CIO 25 or by Independent WorkersUnion of The North Electric Manufacturing Company of Galion,SeeIngersoll Milling Company,78 NLRB 535.22 In view of this conclusion we find it unnecessary to make a determination with respectto the several categories of engineering department employees,separately.z3The parties agree, consistent with Board policy, to include plant clericals in theproduction and maintenance unit.24Any participant in the election herein may, upon its prompt request to, and approvalthereof by, the Regional Director, have its name removed from the ballot.^ Because it has been administratively determined that the CIO has presented a sufficientshowing of interest in the over-all unit herein found appropriate, we find that its name mayproperly appear on the ballot, even though it has not, as urged by the Employer, presenteda separate showing of interest among the production and maintenance employees of the nit.Gilead and Upper Sandusky plants. :268DECISIONSOF NATIONAL LABORRELATIONS BOARD-Ohio, and Independent Union of The North Electric ManufacturingCompany of Mt. Gilead, Ohio, j ointly,26 or by neither.ORDERIT IS HEREBY ORDERED that the petition filed in Case No. 8-R-2724by International Union, United Automobile, Aircraft and-Agricul=-tural ImplementWorkers of America, CIO, be, and it hereby is,-dismissed.28 If the Independents are successful in the election herein directed, they will be certified-jointly as the bargaining representative of the employees in the entire appropriate unit.The Employer may then insist that the Independents bargain jointly for such employees as=a single unit.